Per Curiam :
While some defects in the service of á scire facias on a municipal claim may be successfully interposed to defeat an action on the sci.fa., yet, if a judgment be récovered and a judicial sale be regularly made, those defects will not defeat the title of a purchaser. In 'this case, a good title was vested in *384the purchaser, and he thereby became liable for the ground-rent which accrued after his purchase. The regularity of the incorporation of the insurance company which once held the title cannot be inquired into here. It was the mere conduit through which the title passed. As the covenant for ground-rent ran with the land, the Statute of Limitations was no bar to a recovery for the sum found by the referee, and for which judgment was entered.
Judgment affirmed